Citation Nr: 0306565	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1. Whether a timely substantive appeal was filed regarding 
the issue of entitlement to service connection for a hip 
disorder.

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that denied, in part, service 
connection for a hip disorder.

This issue of entitlement to service connection for a hip 
disorder was previously before the Board in February 2001 at 
which time it was remanded to consider whether the issue was 
perfected in a timely manner.  

Although the veteran requested a video conference hearing in 
November 1999, this request was later withdrawn by the 
veteran in July 2000.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2. Notice of the RO's decision denying the veteran's claim of 
entitlement to service connection for a hip disorder was sent 
to the veteran on May 19, 1999, and after receipt of a timely 
notice of disagreement, the RO sent a statement of the case 
(SOC) on October 13, 1999, with a cover letter describing the 
appellate process.

3.  The veteran was required to submit a substantive appeal 
within one year of notice of the decision denying his claim, 
or within 60 days of notice of the statement of the case.

4.  A substantive appeal of his claim of entitlement to 
service connection for a hip disorder was received on 
November 23, 1999. 

5.  Service medical records do not contain any complaints or 
findings of a hip injury.

6.  No competent evidence has been presented to show that the 
veteran has a current hip disorder that is related to 
service.


CONCLUSIONS OF LAW

1. The veteran did submit a timely substantive appeal from 
the RO's denial of his claim of entitlement to service 
connection for a hip disorder.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.202, 20.301(a), 20.302(b), 
20.305, 20.306 (2002). 

2.  The veteran does not have a hip disorder that is related 
to service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through a May 1999 rating decision, an October 1999 statement 
of the case, correspondence dated in April 2001, and an April 
2002 supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
which would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  Moreover, in 
a letter dated in March 2001, the RO specifically informed 
the veteran of the VCAA and VA's duty to assist under the new 
law.  The Board finds that the aforementioned documents 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim(s), and 
has been provided ample opportunity to submit such 
information and evidence.

Timeliness

Factual Background

In September 1998, the RO received a completed application 
for compensation, which indicated the veteran sought, among 
other things, entitlement to service connection for a hip 
disorder.

The RO issued a rating decision in May 1999 that, in part, 
denied entitlement to service connection for a hip disorder.  
A copy of this rating decision was sent to the veteran on May 
19, 1999.

In May 1999, the RO received a notice of disagreement from 
the veteran stating that he wished to appeal the denials of 
service connection for several issues, which included a hip 
disorder.

On October 13, 1999, the RO issued a SOC on the issues, which 
included entitlement to service connection for a hip 
disorder.  A cover letter accompanying the SOC informed the 
veteran that he had 60 days from the date of mailing of the 
SOC, or the remainder of the one-year period from the date of 
mailing of the notification of the rating decision that is 
being appealed, whichever time period ended later, to file 
her appeal.

On November 23, 1999, the RO received VA Form 9.  Although 
the section reserved for specific allegations of error did 
not mention the veteran's hip disorder, he did mark the box 
next to the statement that reads "I want to appeal all of 
the issues listed on the statement of the case and any 
supplemental statements of the case that my local VA office 
sent to me."

In February 2001, the Board remanded the issue to the RO to 
determine whether the issue had been perfected in the 
prescribed period of time.

Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a SOC has been furnished, a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever time 
period ends later.  38 C.F.R. § 20.302(b)(2).  The date of 
mailing the letter that notifies the veteran of the rating 
decision determination will be presumed to be the same as the 
date of that letter for the purposes of determining whether 
an appeal has been timely filed. 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  Notice means written notification sent 
to the claimant at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2002).  The Board also notes that either 
the veteran or his representative may file a substantive 
appeal.  38 C.F.R. § 20.301(a).  Additionally, VA regulations 
provide that, absent evidence of a postmark, it is presumed 
that any written document required to be "filed within a 
specified period of time", which includes a notice of 
disagreement or substantive appeal, was mailed 5 days prior 
to the actual receipt of the document by the RO, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 
20.305(a), 20.306.

The Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the statement 
of the case and any prior supplemental statement of the case.  
The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed.  38 C.F.R. § 20.202.

In the present case, although the veteran failed to allege 
specific error of fact or law, the Board finds that the 
Substantive Appeal clearly reflects his intent to appeal all 
of the issues.  For this reason, the Board finds that the 
appeal of his claim was perfected in a timely manner.

Service Connection

Factual Background

Service medical records do not contain any complaints or 
findings of a hip injury; however, in December 1944, the 
veteran sustained a contusion injury of the left upper leg, 
requiring hospitalization for about 3 days.  X-ray films of 
the left femur were negative.

Treatment records dated from April 1995 to July 1999 from the 
VA Medical Center (VAMC) in Durham, North Carolina do not 
show any complaints or treatment for a hip disorder.

In September 1998, the RO received the veteran's claim of 
entitlement to service connection for a hip disorder.

In a statement from the veteran's spouse dated in October 
1998, she stated that she had known the veteran since 1935.  
He had told her of his inservice injury.  Presently, the 
veteran's hip was still bothering him.

In an undated statement from someone who has known the 
veteran all of her life, she indicated that he had no 
physical problem prior to entering service and that he had 
been treated on and off at the Durham VAMC for a hip problem.

Private medical records from Robert B. Whitmore, M.D., 
consisted of treatment records from August 1998 to February 
2001.  These records do not show treatment for a hip 
disorder.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic  disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms, however, is required where the condition in service 
is not, in fact, chronic or where diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) .

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

The veteran contends he suffered a hip injury in service.  As 
noted hereinabove, the service medical records are negative 
for any complaint or finding of a hip injury.  In addition, 
none of the medical evidence that has been submitted by the 
veteran shows treatment for a hip disorder.  The only 
evidence that supports the claim are two lay statements that 
note that the veteran has a hip problem.  Neither statement, 
however, indicated how long the veteran has had a hip 
problem.

Although the veteran has been advised of what type of 
evidence is required to substantiate his claim, no additional 
evidence has been submitted.  He has made no specific 
statement about his injury in service, symptomatology, or 
even indicated which hip is causing him problems.

Under circumstances such as these, where there is a complete 
lack of medical evidence of a hip injury in service and of a 
post-service hip disorder, a VA examination is unnecessary.  
See 38 C.F.R. § 3.159(c)(4) (2002).

In view of the foregoing, the Board has no choice but to deny 
entitlement to service connection for a hip disorder as the 
preponderance of the evidence is against the claim.  As a 
result the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In ariving at a decision, the Board notes that while VA has 
specific duties to the veteran under the VCAA, the burden of 
developing the claim does not strictly lay with VA.  VA's 
duty to make reasonable efforts to obtain Federal and non-
Federal records requires full cooperation on the part of the 
claimant.  38 C.F.R. § 3.159 (c)(1)(i), (2)(i) (2002); See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

ORDER

The veteran submitted a timely substantive appeal of the RO's 
denial of his claim of entitlement to service connection for 
a hip disorder.

Service connection for a hip disorder is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

